Hart, J. Appellee, an owner of real property in Pike County, brought this suit in equity against appellants to enjoin them from further proceeding as commissioners in constructing bridges under 'act 263 of the extra session of 1920, of the Arkansas Legislature. The defendants interposed a demurrer to the complaint. The chancellor overruled the demurrer, and, the defendants declining to plead further, it was decreed that they should be restrained from proceeding further as commissioners of Pike County Bridge District, and the issuing of bonds or levying of taxes under the provisions of said act. The defendants have appealed. Act 263 was passed at the extra session of the Arkansas Legislature held in 1920. Section 1 of the act reads as follows: “That all of townships 5 and 6 south in Pike County and all incorporated towns situated on any part of said land, all railroads and tramroads located on any part of said land above described, are hereby formed into an improvement district, to be known as Pike County Bridge District No. 1, for the purpose of building, repairing, relocating or constructing highway bridges across the CaddO' River and Little Missouri River and such other streams as in the opinion of the commissioners need bridging, at such points across said streams as the comsioners hereinafter may select.” Other sections provide for the issuance of bonds, the assessment of benefits and the collection of special assessments on the real property situated within the boundaries of the district. It is difficult to state an exact rule as to what extent a statute must go in describing an improvement, and we do not attempt to do so in this case./We deem it sufficient to say that section 1, which attempts to describe the improvement, is too vague and indefinite to be capable of enforcement. No intelligent idea of the character and extent of the improvement can be obtained from, the statute. Therefore it can not he upheld,/and the decree will he affirmed.